Title: To Thomas Jefferson from Daniel Smith, 6 July 1800
From: Smith, Daniel
To: Jefferson, Thomas



Sir,
Sumner County July 6th. 1800.

Judge Campbell was at my house a few weeks ago and shewed me a letter of yours to him in which you request him to procure you a vocabulary of the Cherokee language.—Just afterwards a Chickasaw family with whom I am acquainted passed by my house, and supposing that a vocabulary of the Chickasaw language might not be unacceptable to you I made use of this opportunity to take the enclosed. I had not your list of english words—but took down as many as I could think of in the time the indian family was with me one evening.
I am Sir with respect and esteem your obedt. Servt.

Danl Smith


Please to present my respects to Col. Lewis and Mrs. Lewis.

